Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a cell culture vessel.
Group II, claim(s) 12-13, drawn to a method of coating a cell culture vessel.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the cell culture vessel of Claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kondo (JP2007-124982A) or Hiroi (WO 2016/093293 A1). Specifically, see ¶ 16 and 18 below, the discussion of which is incorporated herein by reference. As all common technical features shared by Groups I and II fail to make a contribution over the prior art, they are not special technical features. Therefore, there is lack of unity between Groups I and II.
During a telephone conversation with John Kilyk, Jr. on 8/10/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12 and 13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The cited co-pending US applications have been considered with respect to the originally filed specification including the claims, and any drawings. All other information (e.g., an Office Action, remarks in an amendment paper, etc.) has not been considered. See MPEP 609.04(a)(II).
Claim Objections
Claim 7 is objected to because of the following informalities: “the a hematopoietic factor” should be “the hematopoietic factor” (“the a” should be “the”).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A cell culture vessel which comprises a coating which inhibits adhesion of a peptide relating to cell proliferation at least a part of a surface thereof”. Claim 1 is missing a preposition (e.g. “on”, “below”, “near”, “adjacent”) prior to the phrase “at least a part of a surface thereof”. It is unclear what relationship the “at least a part of a surface thereof” has with respect to the remainder of the claim. 
Further with respect to claim 1, it is unclear whether “surface thereof” is referring to some surface of the cell culture vessel or to the coating. 
As claims 2-11 depend from claim 1, they are rejected for the same issue discussed above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (JP2007-124982A). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claims 1-3 and 6-11, Kondo teaches cell culture substrates, construed as cell culture vessels, whereby synthetic polymer is adsorbed/coated onto the surface of the cell culture substrate (¶ 3, 7, 11-12). The polymer coating prevents the adsorption of cells/proteins on the cell culture substrate (¶ 4-5, 7-8). Kondo teaches adhesion of cell growth factors such as hepatocyte cell factor is inhibited (¶ 27-28). See also hematopeoietic factor such as granulocyte-macrophage colony stimulating factor (¶ 30), interleukin such as interleukin-1α (¶ 30), neurotrophic factor such as brain-derived neurotrophic factor (¶ 31), hormones such as fibronectin (¶ 31), and serum such as bovine serum (¶ 16) (containing BSA); each being relied upon in the alternative. 
Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroi (WO 2016/093293 A1). As the cited WO document is in a non-English language, the English equivalent, US 2017/0349777 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claims 1-11, Hiroi teaches copolymers for use in inhibiting adhesion of biological substances (Abstract). Hiroi teaches the copolymers are useful for forming coatings within welled flat bottom cell culture plate (¶ 241-246), construed as cell culture vessel. See also ¶ 90, describing the coatings as being useful for cell culture vessels where suppression of protein adhesion is desired. Hiroi teaches an embodiment in Example 10 where the copolymer is derived from acid phospoxy ethyl methacrylate, bis[2-(methacryloyloxy)ethyl]phosphate, methacryoyl choline chloride, and butyl methacrylate (¶ 201), reading on the copolymer of instant claims 4-5. With respect to the particular peptide materials of claims 1-3 and 6-11, Synthetic Example 10 of Hiroi is substantially the same, if not identical, to synthetic example 1 of the instant specification (compare (¶ 201 of Hiroi to ¶ 134 of the instant specification). Since Hiroi teaches substantially similar, if not identical, copolymers the coatings formed by Hiroi are seen to necessarily inhibit the adhesion of the peptide materials claimed in the absence of evidence to the contrary. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,774,234. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, the claims of ‘234 are directed toward cell culture vessels coated with the same copolymers as instant claim 4 (Claim 1). While not commenting on the ability of the coating to inhibit peptides according to claims 1-3 and 6-11, since the claims describe substantially similar, if not identical, copolymers, such coatings are seen to necessarily exhibit the claimed characteristics in the absence of evidence to the contrary.  With respect to the limitation of claim 5, the various alkyl groups of the monomers (see Ta/Tb/Ub1/Ub2/Ub3) reads on additional unit (c). Therefore, ‘234 anticipates the present claims. 
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of copending Application No. 16/319,293. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, the claims of ‘293 are directed toward cell culture vessels coated with the same copolymers as instant claim 4 (Claims 1 and 5). While not commenting on the ability of the coating to inhibit peptides according to claims 1-3 and 6-11, since the claims describe substantially similar, if not identical, copolymers, such coatings are seen to necessarily exhibit the claimed characteristics in the absence of evidence to the contrary.  With respect to the limitation of claim 5, the various alkyl groups of the monomers (see Ta/Tb/Ub1/Ub2/Ub3) reads on additional unit (c). Therefore, ‘293 anticipates the present claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/305,002. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, the claims of ‘002 are directed toward cell culture vessels coated with the same copolymers as instant claims 4 and 5. While not commenting on the ability of the coating to inhibit peptides according to claims 1-3 and 6-11, since the claims describe substantially similar, if not identical, copolymers, such coatings are seen to necessarily exhibit the claimed characteristics in the absence of evidence to the contrary.  Therefore, ‘002 anticipates the present claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/310,325. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, the claims of ‘325 are directed toward cryovessels coated with the same copolymers as instant claims 4 and 5. While not commenting on the ability of the coating to inhibit peptides according to claims 1-3 and 6-11, since the claims describe substantially similar, if not identical, copolymers, such coatings are seen to necessarily exhibit the claimed characteristics in the absence of evidence to the contrary. There is no apparent difference in structure between the cryovessels of ‘325, and the cell culture vessels instantly claimed and thus, such cryovessels are capable of performing the intended use of a cell culture vessel. Therefore, ‘325 anticipates the present claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/650,907. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, the claims of ‘907 are directed toward cell culture vessels coated with the same copolymers as instant claims 4 and 5 (Claims 1 and 2). While not commenting on the ability of the coating to inhibit peptides according to claims 1-3 and 6-11, since the claims describe substantially similar, if not identical, copolymers, such coatings are seen to necessarily exhibit the claimed characteristics in the absence of evidence to the contrary.  Therefore, ‘907 anticipates the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of copending Application No. 16/767,527. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, the claims of ‘527 are directed toward cell culture vessels coated with the same copolymers as instant claims 4 and 5 (Claim 1). While not commenting on the ability of the coating to inhibit peptides according to claims 1-3 and 6-11, since the claims describe substantially similar, if not identical, copolymers, such coatings are seen to necessarily exhibit the claimed characteristics in the absence of evidence to the contrary.  Therefore, ‘907 anticipates the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764